Citation Nr: 1141181	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).   

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from January to May 1944.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2002 and September 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2008, the Board remanded this matter for additional development.  In November 2010, the Board, in pertinent part, granted a 30 percent evaluation for service-connected anxiety disorder.  

The Appellant appealed that decision to the United States Court of Appeals for manual labor Veterans Claims (Court).  In June 2011, the Court issued an Order which incorporated a Joint Motion for Remand.  The Order vacated that portion of the Board's decision which denied an evaluation in excess of 30 percent for anxiety disorder, and directed that a reasonably-raised claim of entitlement to TDIU be adjudicated.  Therefore, as directed by the Court's Order, that issue is listed on the title page of this decision and is addressed herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

In August 2011, the Veteran submitted favorable private clinical evidence.  The Veteran waived review of this evidence by the agency of original jurisdiction.  

The claim for an evaluation in excess of 30 percent for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's last substantial gainful employment was in 1975, as a self-employed roofer, and that employment, as well as his farm work since 1975, which generated little income, required manual labor.  

2.  The record establishes that the Veteran's service-connected coronary artery disease precludes manual labor employment, and his service-connected anxiety disorder precludes any sedentary employment which would require contact with others.   

3.  The Veteran has been granted compensation under 38 U.S.C.A. § 1151 for coronary artery disease, evaluated as 30 percent disabling prior to August 25, 2009, and as 60 percent disabling from that date, and for anxiety disorder, evaluated as 30 percent disabling from May 31, 2002.   


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and the implementing regulations, impose obligations on VA to provide claimants with certain notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  Because the only issue addressed in this decision, the Veteran's entitlement to TDIU, is granted in this decision, no further discussion of compliance with the VCAA is required.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a) (1), 4.15 (2011).

"Substantially gainful employment" is that employment" which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Facts and analysis

The Veteran last worked outside his farm in 1975.  At that time, he was a self-employed roofer.  He sought and was awarded VA pension benefits by a 1977 rating decision.  He applied for and was awarded benefits administered by the Social Security Administration (SSA) in 1976.  The record includes communications in 1976 which reflect that the Veteran was awarded SSA benefits, but does not clearly establish what type of benefit the Veteran was awarded.  The Veteran has reported that he was awarded disability benefits.  

In 1997, the Veteran sought VA treatment for chest pain.  The Veteran filed a tort claim against the United States following this care, and received a settlement.  The Veteran was granted compensation under 38 U.S.C.A. § 1151 for coronary heart disease, status post bypass grafting, by a rating decision issued in 2002.  A 30 percent initial evaluation was awarded; this evaluation was increased to 60 percent by the Board's 2010 decision.  

After the Veteran was awarded benefits for coronary artery disease, he sought service connection for a psychiatric disorder as secondary to heart disease.  That claim was granted, effective May 31, 2002, by a September 2003 rating decision, and a 30 percent initial evaluation has been assigned.  The Board notes that the level of compensation assigned for anxiety disorder is the subject of the Remand appended to this decision.  Thus, the 30 percent rating currently assigned may increase.  As noted above, the Veteran may be considered for TDIU on a schedular basis if he has a single disability evaluated as 60 percent disabling or one disability evaluated as 40 percent disabling and a total disability evaluation of 70 percent as the initial evaluation.  

The medical evidence establishes that the Veteran has not, in fact, been able to perform any strenuous activity without chest pain since 1997.  The record establishes that the Veteran has not performed any gainful employment since 1975, and establishes that the Veteran's primary activities, including assisting his son with farming and working in the shop, required manual labor.  The Board finds that the Veteran's service-connected coronary artery disease does preclude him from performing manual labor.  

The medical evidence does not establish that the Veteran's service-connected disabilities preclude sedentary employment.  However, the Veteran has never performed any type of sedentary employment.  It appears to the Board that the Veteran has no work experience or educational attainment which would support substantially gainful sedentary employment, even if the symptoms of service-connected anxiety disorder allowed the Veteran to engage in sedentary employment.

The Veteran is more than 85 years old.  However, advancing age may not be considered in determining whether service-connected disability results in unemployability.  38 C.F.R. § 4.19.  The Veteran has not held substantial gainful employment since 1975, at a time when he was not in receipt of an award of service connection for any disability.  Nevertheless, because the evidence establishes that the Veteran's service-connected disabilities would preclude his normal employment in manual labor, he meets the schedular criteria for TDIU.  


ORDER

Entitlement to an award of TDIU is granted, subject to the law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent.


REMAND

The Joint Motion for Remand, and the Court's Order incorporating that motion, direct further development and consideration of the evidence as to severity of service-connected anxiety disorder.  

The Board notes that the Veteran is in receipt of benefits from the Social Security Administration.  The record establishes that the Veteran began receiving SSA disability benefits many years ago, in 1975.  An attempt should be made to obtain SSA disability records, to determine whether SSA records relevant to this claim are available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to authorize release of SSA disability benefits records.  Request that SSA provide records regarding the Veteran's disability determination.  

2.  Afford the Veteran VA psychiatric examination in order to determine the severity of his anxiety disorder.  The examiner should review relevant portions of the claims files, including prior VA examinations, the August 2011 private vocational consultant's report, and VA outpatient clinical records, including records from October 2009 to the present.  The examiner should note the review of these materials in the examination report.  

3.  Upon completion of the above-requested development, the AMC/RO should readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  The AMC/RO should also determine whether referral of the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment is necessary under 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


